DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guday et al. (US #2009/0002178) in view of McCarty (US #2011/0279359).

Regarding Claim 1, Guday discloses a method for noise modification (Figs. 1-10), the method comprising:
determining a physical state of a user having an audio device (Guday ¶0020 discloses the system includes a sensing component that determines one or more user states based in part on a detected context and a mood component that employs the detected user states to indicate a dynamic condition of a user. ¶0023 discloses upon sensing one ;
detecting a current ambient sound in proximity to the audio device (Guday ¶0030 discloses exemplary mood sensing input components 300 for controlling mood-driven applications. This can include monitoring one or more sensors as individual inputs or collectively analyzing a group of inputs to determine a given user's mood; Fig. 3);
determining a target noise to be produced by the audio device based on the physical state of the user and the current ambient sound (Guday ¶0045 discloses a system 700 illustrates an adaptable mood interface 710 that is employed to control various applications. The mood interface 710 [Fig. 7] receives real time mood data 720. The interface 710 can be adapted with processors and algorithms to analyze the mood data and determine a given mood or user state. A mood schema 730 can also be processed to control how mood algorithms are processed and applied. Thus, if the mood of a user or a group were detected to change during a given presentations, conditions for the display such as sounds can be dynamically adjusted. At 740, one or more mood applications are controlled by the interface 710. The types of applications 740 include a type of audio presentations or outputs such as cell phone interfaces);
determining an update to the physical state of the user (Guday ¶0047 discloses at step 840, a background process is employed to determine whether or not a mood has changed from a previous setting; Fig. 8);
determining an update to the target noise based on the update to the physical state of the user (Guday ¶0047 discloses if a mood change is detected, a new interface is generated at step 850, such as shown in Fig. 7: block 740); and
causing the sound output produced by the audio device to be changed based on the update to the target noise (Guday ¶0045 discloses at 740, one or more mood applications are controlled by the interface 710. Types of applications 740 include a type of audio presentations or outputs such as cell phone interfaces, computer/auditorium presentations, or live broadcasts [e.g., when the detected emotion of a crowd changes, alter background sound levels]; Fig. 7).
Although, Guday implicitly discloses detecting a current ambient sound in proximity to the audio device (Guday ¶0054: input devices 936 include a microphone as shown in Fig. 9. It is implicit that the input device such as a microphone, which connects to the processing unit 914 through input interface 938 via a serial port or a universal serial bus, has to be in proximity to the audio device such as a computer or cell phone).
Guday may not explicitly discloses detecting a current ambient sound in proximity to the audio device; detecting a current ambient sound in proximity to the audio device; determining a target noise to be produced by the audio device based on the physical state of the user and the current ambient sound; causing a sound output to be produced by the audio device that produces an approximation of the target noise; determining an update to the physical state of the user; determining an update to the target noise based on the update to the physical state of the user; and causing the sound output produced by the audio device to be changed based on the update to the target noise.
However, McCarty (Figs. 1-8) teaches detecting a current ambient sound in proximity to the audio device (McCarty ¶0029 discloses at step 402 [Fig. 4], processing ;
detecting a current ambient sound in proximity to the audio device (McCarty ¶0032 discloses after the operation is executed at step 408 [Fig. 4], or if processing circuitry 306 [Fig. 3A] determines at step 406 [Fig. 4] that the user signal received at step 402 [Fig. 4] does not include a valid command, processing circuitry 306 can begin a frustration detection process at step 410 [Fig. 4] by accessing data regarding one or more user signals);
determining a target noise to be produced by the audio device based on the physical state of the user and the current ambient sound (McCarty ¶0034 discloses if processing circuitry 306 [Fig. 3A] detects one or more frustration patterns at step 414 [Fig. 4] as a result of the analysis performed at step 412 [Fig. 4], processing circuitry 306 adjusts the interaction mode at step 416 [Fig. 4]. Examples of interaction mode adjustments are depicted in Figs. 5A-5G and 6A-6D. ¶0039 discloses [Fig. 5D] any audio information accompanying video region 122 can be provided at a lower volume, or can be replaced by audio information intended to reduce a user's frustration [e.g., soothing music or sounds, spoken help instructions, or portions of a user's favorite music or audio broadcasts]);
causing a sound output to be produced by the audio device that produces an approximation of the target noise (McCarty ¶0023 discloses the audio component of videos and other media content displayed on display 312 [Fig. 3A] can be played  356);
determining an update to the physical state of the user (McCarty ¶0029 discloses at step 402 [Fig. 4], processing circuitry 306 [Fig. 3A] receives a user signal, which comes from user sensor 316, which can include one or more sensors, such as a microphone. ¶0032 discloses after the operation is executed at step 408 [Fig. 4], or if processing circuitry 306 [Fig. 3A] determines at step 406 [Fig. 4] that the user signal received at step 402 [Fig. 4] does not include a valid command, processing circuitry 306 can begin a frustration detection process at step 410 [Fig. 4] by accessing data regarding one or more user signals);
determining an update to the target noise based on the update to the physical state of the user (McCarty ¶0034 discloses if processing circuitry 306 [Fig. 3A] detects one or more frustration patterns at step 414 [Fig. 4] as a result of the analysis performed at step 412 [Fig. 4], processing circuitry 306 adjusts the interaction mode at step 416 [Fig. 4]. ¶0039 discloses [Fig. 5D] any audio information accompanying video region 122 can be provided at a lower volume, or can be replaced by audio information intended to reduce a user's frustration [e.g., soothing music or sounds, spoken help instructions, or portions of a user's favorite music or audio broadcasts]); and
causing the sound output produced by the audio device to be changed based on the update to the target noise (McCarty ¶0023 discloses the audio component of videos and other media content displayed on display 312 [Fig. 3A] can be played through speakers 314. The audio can be distributed to a receiver [not shown], which processes and outputs the audio via speakers 314. Fig. 3B: user device 356).
.

Regarding Claim 2, Guday in view of McCarty discloses the method of claim 1,
wherein the current ambient sound in proximity to the audio device is detected using a microphone of the audio device (Guday referring to Fig. 3; ¶0031 discloses one or more audio sensors 310 can be used to detect mood conditions, which include microphones associated with substantially any type of device such as a cell phone. ¶0054 discloses input devices 936 include a microphone; Fig. 9).

Regarding Claim 3, Guday in view of McCarty discloses the method of claim 1,
wherein the physical state is determined using a motion sensor (Guday referring to Fig. 3; ¶0036 discloses one or more device sensors 360 can include accelerometer to sense user’s physical conditions, like a slow walk detected to indicate a mellow mood and a rapid walk to indicate an agitated mood).

Regarding Claim 4, Guday in view of McCarty discloses the method of claim 1,
wherein the audio device is selected as a device that produces the sound output that approximates the target noise via a user interface presented on a mobile device associated with the audio device (Guday ¶0045 discloses at 740, one or mood applications are controlled by the interface 710. As shown in one example, the applications 740 can include video presentations. Other types of applications 740 include a type of audio presentations or outputs such as cell phone interfaces, computer/auditorium presentations, or live broadcasts [e.g., when the detected emotion of a crowd changes, alter background sound levels]. Other applications 740 include background applications which involve substantially any type of computer output or display that is adjusted based off a detected mood change. Mobile applications can include changing conditions inside a car for example changing how a dashboard controls are presented, what type of music or how it is presented based off of detected moods; Fig. 7).

Regarding Claim 5, Guday in view of McCarty discloses the method of claim 1,
wherein the target noise is determined to change a perception of the current ambient sound when the sound output that approximates the target noise is produced (Guday ¶0040 discloses type of schema value includes mood sensing options 530. This can include enabling or disabling various mood sensors or algorithms, editing mood dynamics such as the type of icon to display when a certain mood is detected, and what type of output can be altered when one or more changes are determined. Mood application controls 540 allow adjusting which applications are affected by mood data and how to apply such data to the respective application. For example, a user's cell phone can be configured to ring loudly when the user is detected in one type of mood or to ring softly in the user is detected in yet another mood. ¶0045 discloses if the mood of a user or a group were detected to change during a given presentations, conditions for the display such as sounds can be dynamically adjusted).
6, Guday in view of McCarty discloses the method of claim 5,
wherein the target noise is determined to reduce a perceived loudness of the current ambient sound (Guday ¶0024 discloses more sophisticated controls can employ the moods detected to alter user interfaces, adjust output controls to softer or louder depending on mood, control different music selections, change music selections, etc.). 

Claims 7-12 are rejected for the same reasons as set forth in Claims 1-6 (Guday Fig. 10 shows a system 1000; ¶0057). 
Claims 13-18 are rejected for the same reasons as set forth in Claims 1-6 (Guday ¶0048 discloses computer-executable instructions of a computer program that runs on a computer or computers. Program modules include routines, programs, components, data structures, etc. that performs particular tasks and/or implements particular abstract data types. ¶0052 discloses computer 912 includes removable/non-removable, volatile/non-volatile computer storage media. ¶0053 discloses operating system 928, which can be stored on disc storage 924, acts to control and allocate resources of the computer system 912. ¶0057 discloses the system 1000 includes one or more client(s) which can be hardware and/or software [e.g., threads, processed, computing devices]; Figs. 9-10).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651